DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/12/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,666,069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  Please see pages 1-3 (labeled pages 6-8) in the Applicant Arguments/Remarks Made in an Amendment filed 8/23/22, the Terminal Disclaimer filed and approved on 8/12/22, the prior office action filed 5/26/22, and the claim language below.
Claim 21 recites a system for an electronic device, comprising:  a battery to supply power to the electronic device; and a fuel gauge coupled to the battery, wherein the fuel gauge enters a standby mode upon determining: that a voltage supplied by the battery is at or below a voltage threshold; and that a capacity of the battery is at or below a capacity threshold, wherein the voltage threshold is in the range of 2.0 Volts to 2.5 Volts, inclusive, and the capacity threshold is in the range of 0% to 5%, inclusive.
Claim 34 recites an electronic device having a battery, comprising a fuel gauge monitoring power supplied by the battery, wherein the fuel gauge enters a standby power mode upon detecting that a voltage supplied by the battery is at or below a voltage threshold and that a capacity of the battery is at or below a capacity threshold, wherein the voltage threshold is in the range of 2.0 Volts to 2.5 Volts, inclusive, and the capacity threshold is in the range of 0% to 5%, inclusive.
Claim 38 recites a method for inhibiting the excessive discharge of a battery in an electronic device, comprising: determining that a voltage supplied by the battery is at or below a voltage threshold and that a capacity of the battery is at or below a capacity threshold; and causing a fuel gauge in the electronic device to enter a standby power mode based on the determination, wherein the voltage threshold is in the range of 2.0 Volts to 2.5 Volts, inclusive, and the capacity threshold is in the range of 0% to 5%, inclusive.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./Examiner, Art Unit 2859     

/EDWARD TSO/Primary Examiner, Art Unit 2859